Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 103 over Hammad in view of Shauh, Applicant submits that Hammad in view of Shauh does not teach generation of an encrypted message that includes both payment instructions and an anonymous flag. Examiner respectfully disagrees.
Figure 3b and paragraph 0042 of Hammad disclose a payer selecting an option to pay anonymously in which personal information is either anonymized or not disclosed to a merchant and/or other entity. Additionally, paragraphs 0058-0061 and 0159 teach generating a second encrypted message comprising payment information and instructions. Therefore, Hammad teaches: generating, at the payer mobile device, a second encrypted message comprising instructions to make the payment to an account of the recipient from an account of the payer according to the plurality of payment parameters and an anonymous flag that causes the payment to be made while hiding payer information from the recipient.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
Claims 1 and 12 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claims 1 and 12, “generating...a second encrypted message comprising...an anonymous flag that causes the payment to be made while hiding payer information from the recipient...” Paragraph 0027 of the published specification discloses an anonymous flag that when set causes the payer bank server to hide payer information. However, the specification does not disclose how the flag causes the bank server to hide information or how the payer information is hidden.
Claims 2-6, 9-10, 13-16, and 19-25 are also rejected due to their dependence on at least claim 1 or 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 2012/0209749; hereinafter Hammad) in view of Shauh et al. (US 2017/0046671; hereinafter Shauh).
Regarding claim 1 and 12, Hammad teaches: A method and non-transitory, processor-readable medium comprising:
receiving, at a payer mobile device associated with a payer, a first encrypted message, the first encrypted message being associated with a recipient and a payment (Fig. 4a, 0026, 0049-0050, 0053, 0056);
decrypting, at the payer mobile device, the first encrypted message (Fig. 14, 0159);
extracting, at the payer mobile device, a recipient token from the decrypted message, the recipient token comprising a unique public identifier of the recipient (Fig. 4a, 0021, 0026-0027, 0039, 0049);
displaying, at the payer mobile device, a user interface of an application comprising a plurality of fields for entering a plurality of payment parameters (Fig. 3b, 0041)...
receiving, at the payer mobile device via the user interface of the application, the plurality of payment parameters (Fig. 3b, 0056);
generating, at the payer mobile device, a second encrypted message comprising instructions to make the payment to an account of the recipient from an account of the payer according to the plurality of payment parameters and an anonymous flag that causes the payment to be made while hiding payer information from the recipient (Fig. 3b, 0042, 0058-0061, 0159);
and transmitting, from the payer mobile device, the second encrypted message to a payment service computer system (0058-0060, 0063).
Hammad does not teach: ...wherein the unique public identifier of the recipient is displayed in a recipient field of the plurality of fields;
However, in the same field of endeavor, Shauh teaches: wherein the unique public identifier of the recipient is displayed in a recipient field of the plurality of fields (Fig. 2, 0023);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 12 disclosed by Hammad by including displaying the unique identifier as disclosed by Shauh. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 2 and 13, Hammad in view of Shauh teaches all limitations of claims 1 and 12. Hammad further discloses: wherein the first encrypted message is received from a second mobile device (Fig. 1b, 0026).
Regarding claim 3, Hammad in view of Shauh teaches all limitations of claim 1. Hammad further discloses: reading, at the payer mobile device, a barcode containing the first encrypted message from a second mobile device (Fig. 2d, 0026, 0049-0050).
Regarding claim 4, Hammad in view of Shauh teaches all limitations of claim 3. Hammad further discloses: wherein the second mobile device comprises a recipient mobile device (Fig. 1b, 0026, 0049-0050).
Regarding claims 5 and 15, Hammad in view of Shauh teaches all limitations of claims 1 and 12. Hammad further discloses: wherein the first encrypted message is received from a second mobile device using near field communication (NFC) (Fig. 1b, 0026). 
Regarding claims 6 and 16, Hammad in view of Shauh teaches all limitations of claims 1 and 12. Hammad further discloses: wherein the first encrypted message is received from a second mobile device using Bluetooth® communication (Fig. 1b, 0026).
Regarding claim 14, Hammad in view of Shauh teaches all limitations of claim 12. Hammad further discloses: reading a barcode containing the first encrypted message, from a recipient mobile device (Fig. 1b, Fig. 2d, 0026, 0049-0050).
Regarding claims 21 and 22, Hammad in view of Shauh teaches all limitations of claims 1 and 12. Hammad further discloses: wherein the unique public identifier comprises at least one of an email address of the recipient, a telephone number of the recipient, or a randomly assigned unique identifier associated with the recipient (0026-0027).
Regarding claims 23 and 24, Hammad in view of Shauh teaches all limitations of claims 3 and 14. Hammad further discloses: wherein the barcode comprises at least one of a numeric barcode, an alphanumeric barcode, or a matrix barcode (Fig. 2d, 0026, 0226-0228).
Regarding claim 25, Hammad in view of Shauh teaches all limitations of claim 1. Hammad further discloses: wherein the payer mobile device comprises at least one of a smartphone, a tablet, a smartwatch, or a laptop computer (0026, 0130).
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Shauh as applied to claims 1 and 12 above, and further in view of Kalgi (USP 10121129; hereinafter Kalgi).
Regarding claims 9 and 19, Hammad in view of Shauh teaches all limtiations of claims 1 and 12.
Hammad in view of Shauh does not teach: wherein the plurality of parameters comprises a tip field for entering a tip parameter.
However, in the same field of endeavor, Kalgi teaches: wherein the plurality of parameters comprises a tip field (Fig. 7, Col 19 line 54-Col 20 line 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 9 and 19 disclosed by Hammad by including a tip field as disclosed by Kalgi. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 10 and 20, Hammad in view of Shauh and further in view of Kalgi teaches all limitations of claims 9 and 19. Hammad further discloses: wherein the first encrypted message comprises a payment amount, the method further comprising: extracting, at the payer mobile device, the payment amount from the decrypted message (Fig. 3b, Fig. 4a, 0021, 0026, 0039);
and displaying the payment amount in a payment amount field of the plurality of fields (Fig. 3b, 0041),
wherein: generating the second encrypted message further comprises instructions to send a total payment comprising a value of a tip parameter plus the payment amount from the account of the payer to the account of the recipient (0058-0061, 0159).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685